 1   CLEMENTE M. JIMÉNEZ, ESQ.
     California State Bar Number 207136
 2
     431 I Street, Suite 102
 3   Sacramento, CA 95814
     (916) 443-8055
 4
 5   Attorney for PASIA VUE
 6
                                    UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8
 9
10   UNITED STATES OF AMERICA,                         Case No.: 18-113 KJM

11                     Plaintiff,                      STIPULATION AND ORDER FOR
12                                                     MODIFICATION OF CONDITIONS OF
                vs.                                    PRETRIAL RELEASE
13
14   PASIA VUE, et al.

15                     Defendants.
16
17              IT IS HEREBY STIPULATED by and between Assistant United States Attorney,
18   Grant Rabenn, Counsel for Plaintiff, and attorney Clemente M. Jiménez, Counsel for
19   Defendant Pasia Vue that Defendant’s current pretrial release conditions shall be
20   modified as follows:
21              Defendant was required by Pretrial Services to participate in the MRT program.
22   Her obligation to continue her participation in the MRT program shall be suspended. Ms.
23   Vue shall, hereafter:
24              1. Participate in a program of medical or psychiatric treatment, including
                   treatment for drug or alcohol dependency, as approved by the pretrial services
25
                   officer. She must pay all or part of the costs of the counseling services based
26                 upon her ability to pay, as determined by the pretrial services officer; and
27
                2. Participate in the Better Choices court program and comply with all the rules
28                 and regulations of the program. She must remain in the program until released




     02/28/19
 1                  by a pretrial services officer. In accordance with this condition, she must
                    appear before Magistrate Judge Deborah Barnes, as directed by Pretrial
 2
                    Services.
 3
                3. Resume participation in MRT on September 5, 2019.
 4
 5
 6   DATED:              February 25, 2019                  Respectfully submitted,
 7
                                                            /S/   Clemente M. Jiménez
 8                                                          CLEMENTE M. JIMÉNEZ
 9                                                          Attorney for Pasia Vue
10
11                                                          /S/   Grant Rabenn
                                                            McGregor Scott
12                                                          by GRANT RABENN
13                                                          Attorney for Plaintiff
14
15
16                                                         ORDER
17
                IT IS SO ORDERED, that the Defendant’s pretrial release conditions be modified
18
     as stipulated by the parties, and as recommended by Pretrial Services1.
19
20   Dated: February 28, 2019
21
22
23
24
25
26
27
28
     1
         Defense counsel has represented to the court that Pretrial Services recommended this modification.




     02/28/19
